ICJ_068_ContinentalShelf_LBY_MLT_1984-03-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE
CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER OF 21 MARCH 1984

1984

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
(JAMAHIRIYA ARABE LIBYENNE/MALTE)

ORDONNANCE DU 21 MARS 1984
Official citation :

Continental Shelf (Libyan Arab Jamahiriya/ Matta),
Order of 21 March 1984, I.C.J. Reports 1984, p. 162.

Mode officiel de citation :

Plateau continental (Jamahiriya arabe libyenne/ Malte),
ordonnance du 21 mars I 984, CIS. Recueil 1984, p. 162.

 

Some 407

 

 

 
162

INTERNATIONAL COURT OF JUSTICE

1984 YEAR 1984
21 March
General List
No. 68 21 March 1984

CASE CONCERNING THE CONTINENTAL SHELF

(LIBYAN ARAB JAMAHIRIYA/MALTA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Articles 44
and 46 of the Rules of Court,

Having regard to the Special Agreement concluded on 23 May 1976
between the Socialist People’s Libyan Arab Jamahiriya and the Republic
of Malta, concerning the continental shelf, notified to the Court on 26 July
1982,

Having regard to the Order of 26 April 1983 fixing 26 October 1983 as
the time-limit for the Counter-Memorial of each Party ;

Whereas the Counter-Memorial of the Libyan Arab Jamahiriya and the
Counter-Memorial of the Republic of Malta were each filed within the said
time-limit ;

Having regard to the Judgment of the Court dated 21 March 1984 by
which the Court found that an Application submitted by the Italian
Republic for permission to intervene in this case, under Article 62 of the
Statute of the Court, could not be granted ;

Whereas Article II, paragraph 2 (c), of the said Special Agreement
provides that, after the submission of Memorials and Counter-Memo-
rials :

“Additional written pleadings may be presented and exchanged in
the same manner within periods which shall be fixed by the Court at
the request of one of the Parties, or if the Court so decides after
consultation with the two Parties” ;

Whereas at a meeting with the President of the Court on 21 March 1984
163 CONTINENTAL SHELF (ORDER 21 III 84)

the Agents of the two Parties stated that it was the desire of both Parties
that one additional pleading by each Party should be submitted, within the
same time-limit,

Decides that a further pleading (Reply) may be filed by the Socialist
People’s Libyan Arab Jamahiriya and by the Republic of Malta ;

Fixes 12 July 1984 as the time-limit for the filing of such Replies ;
and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-first day of March one thousand
nine hundred and eighty-four, in three copies, one of which will be placed
in the archives of the Court, and the others transmitted to the Government
of the Socialist People’s Libyan Arab Jamahiriya and to the Government
of the Republic of Malta respectively.

(Signed) T. O. ELIAS,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
